Acknowledgement
This Notice of Allowance is in response to amendments filed 2/11/2021.
Reasons for Allowance
Claims 1, 2, and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the closest prior art of record, Bitter et al. (US 2007/025656 A1), taken alone or in combination, does not teach the claimed method for brake control of a vehicle combination (1) including a tractor vehicle (2) and a trailer vehicle (3), the tractor vehicle (2) having a brake-medium-operated tractor vehicle brake system (4), and the trailer vehicle (3) having a brake-medium-operated trailer brake system (5), with an electrically controllable trailer control valve (9) having at least one trailer control valve characteristic curve (p_normal) stored in an electronic controller (6) for controlling a trailer brake pressure (p_trailer) of the trailer brake system (5) for a normal operation of the vehicle combination (1), the method comprising the following steps: 
detecting or predicting a special operation of the vehicle combination (1) by consideration of relevant parameters, wherein the special operation differs from the normal operation or is determined to be potentially impermissible in view of the relevant parameters; and 
varying the trailer control valve characteristic curve (p_normal) for the normal operation or replacing the trailer control valve characteristic curve (p_normal) for the normal operation with a trailer control valve characteristic curve for the special operation (p_special), 
wherein the tractor vehicle (2) has a tractor weight and the trailer vehicle has a trailer weight, 
wherein the relevant parameters comprise at least one of the tractor weight, the trailer weight, a coupling force between the tractor vehicle (2) and the trailer vehicle (3), 2the trailer brake pressure, and an angular position of a trailer axle, wherein the trailer axle is force-steered or is actively steered by way of a steering system of the trailer vehicle (3), and 
wherein the trailer control valve characteristic curve (p_normal) for the normal operation is varied in a manner dependent on at least one of the relevant parameters, 
wherein, upon determination that the special operation of the vehicle combination (1) is potentially impermissible, the special operation is prevented or is terminated immediately after the determination.
Specifically, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 12/28/2020.
With respect to claim 4, the closest prior art of record, Bitter et al. (US 2007/025656 A1), taken alone or in combination, does not teach the claimed method for brake control of a vehicle combination (1) including a tractor vehicle (2) and a trailer vehicle (3), the tractor vehicle (2) having a brake-medium-operated tractor vehicle brake system (4), and the trailer vehicle (3) having a brake-medium-operated trailer brake system (5), with an electrically controllable trailer control valve (9) having at least one 
detecting or predicting a special operation of the vehicle combination (1) by consideration of relevant parameters, wherein the special operation differs from the normal operation or is determined to be potentially impermissible in view of the relevant parameters; and 
varying the trailer control valve characteristic curve (p_normal) for the normal operation or replacing the trailer control valve characteristic curve (p_normal) for the normal operation with a trailer control valve characteristic curve for the special operation (p_special), 
wherein the vehicle combination (1) has a drive train with a hydrostatic continuously variable automatic transmission, comprising the steps of: 
continuously determining a transmission output torque (M_trans) of the automatic transmission, 
detecting a special operation of the vehicle combination (1) different than the normal operation when the tractor vehicle is braked in a driving state with a non-actuated tractor vehicle brake system (4) due to a change of a transmission ratio of the automatic transmission, with the trailer vehicle (3) being pushed onto the tractor vehicle (2), and 
replacing the trailer control valve characteristic curve for the normal operation (p_normal) with a trailer control valve characteristic curve for the 
Specifically, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 12/28/2020.
With respect to claim 6, the closest prior art of record, Bitter et al. (US 2007/025656 A1), taken alone or in combination, does not teach the claimed method for brake control of a vehicle combination (1) including a tractor vehicle (2) and a trailer vehicle (3), the tractor vehicle (2) having a brake-medium-operated tractor vehicle brake system (4), and the trailer vehicle (3) having a brake-medium-operated trailer brake system (5), with an electrically controllable trailer control valve (9) having at least one trailer control valve characteristic curve (p_normal) stored in an electronic controller (6) for controlling a trailer brake pressure (p_trailer) of the trailer brake system (5) for a normal operation of the vehicle combination (1), the method comprising the following steps: 
detecting or predicting a special operation of the vehicle combination (1) by consideration of relevant parameters, wherein the special operation differs from the normal operation or is determined to be potentially impermissible in view of the relevant parameters; and 
varying the trailer control valve characteristic curve (p_normal) for the normal operation or replacing the trailer control valve characteristic curve 
wherein the tractor vehicle includes a drive train with an engine brake, the method further comprising the following steps: 
continuously determining an engine brake torque; 
detecting the special operation of the vehicle combination (1) which differs from the normal operation when the tractor vehicle is braked by an engine brake torque with a non-actuated tractor vehicle brake system (4), which causes the trailer vehicle (3) to be pushed onto the tractor vehicle (2); and 
replacing the trailer control valve characteristic curve for the normal operation (p_normal) with the trailer control valve characteristic curve for the special operation (p_special), in which the trailer brake pressure (p_trailer) is varied as a function of the detected engine brake torque.
Specifically, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 12/28/2020.
With respect to claim 7, the closest prior art of record, Bitter et al. (US 2007/025656 A1), taken alone or in combination, does not teach the claimed method for brake control of a vehicle combination (1) including a tractor vehicle (2) and a trailer vehicle (3), the tractor vehicle (2) having a brake-medium-operated tractor vehicle brake system (4), and the trailer vehicle (3) having a brake-medium-operated trailer brake 
detecting or predicting a special operation of the vehicle combination (1) by consideration of relevant parameters, wherein the special operation differs from the 6normal operation or is determined to be potentially impermissible in view of the relevant parameters; and 
varying the trailer control valve characteristic curve (p_normal) for the normal operation or replacing the trailer control valve characteristic curve (p_normal) for the normal operation with a trailer control valve characteristic curve for the special operation (p_special), 
wherein the tractor vehicle includes a drive train with a sustained-action brake, the method further comprising the following steps: 
continuously detecting a sustained-action brake torque; detecting the special operation of the vehicle combination (1) which differs from the normal operation when the vehicle combination (1) is braked by a sustained-action brake torque with a non-actuated tractor vehicle brake system, which causes the trailer vehicle (3) to be pushed onto the tractor vehicle (2); and 
replacing the trailer control valve characteristic curve for the normal operation (p_normal) with the trailer control valve characteristic curve for 
Specifically, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 12/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661